Citation Nr: 1447025	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 administrative decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Appellant is the adult son of the claimed Veteran; the Appellant neither had requisite service so as to be recognized as an "eligible person" nor is the surviving spouse of an "eligible person" under the statute governing payments under the FVEC.


CONCLUSION OF LAW

The criteria for basic eligibility for a one-time payment from the FVEC Fund are not met.  Section 1002 of the American Recovery and Reinvestment Act of 2009 (ARRA), Pub.L. No. 111-5, 123 Stat. 115 (enacted February 17, 2009); 38 U.S.C.A. §§ 1513 or 1521 (West 2002 & West Supp. 2013); § 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In connection with the claim on appeal, the Appellant has been notified of the reasons for the denial of the claim and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Appellant.  Moreover, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Basic Eligibility

The Appellant is the adult son of the claimed Veteran.  The Board notes that the claimed Veteran died on October [redacted], 1945 (see the November 1945 Death Report). The Appellant's birth certificate shows his date of birth as December [redacted], 1941, which means that he is 73 years of age.  In November 2010, he filed a claim seeking a one-time payment from the FVEC as authorized under section 1002 of the American Recovery and Reinvestment Act of 2009 (ARRA), Pub.L. No. 111-5, 123 Stat. 115.

Section 1002 of the ARRA created the FVEC and provides:

The Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. . . .  If an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Pub.L. No. 111-5, 123 Stat. 115 (2009).

To qualify as an "eligible person" for compensation from the FVEC, a person is required to have (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces or organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Id.

In this case, even assuming arguendo that the claimed Veteran's service could be verified by the Department of the Army [the Board notes that the requisite verification of service has not been documented in the claims file], the Appellant is not an eligible person for receipt of payment from the FVEC.  The law creating and authorizing payment from the FVEC limits payment to eligible recipients and, if the claim is pending upon their death, to their surviving spouse.  Id.

In the November 2010 statement of the claim, the Appellant asserted that he should be entitled to payment because the claimed Veteran and the claimed Veteran's spouse are deceased, essentially arguing that the "next of kin" doctrine should be applied in this case.  See, e.g. In re Gray's Estate, 168 F. Supp. 124, 126 (D.D.C. 1958) (discussing the "next of kin" doctrine).  However, the "next of kin" doctrine is inapplicable because eligible persons for the one-time payment from the FVEC are specifically defined, and the Board cannot mandate an award of benefits in the absence of statutory entitlement.  

Here, the Appellant did not serve with the U.S. Armed Forces during World War II, nor is he a surviving spouse of an eligible person who did have the requisite service.  Indeed, the Appellant has not argued otherwise.  Simply put, because the Appellant is an adult child of the claimed Veteran, he is not an "eligible person" for purposes of the ARRA.  Only an eligible person, or the surviving spouse of an eligible person, may be legally entitled to receive the one-time payment from the FVECF.  See Pub.L. No. 111-5, 123 Stat. 115.  

As the evidence of record does not reflect the Appellant's status as an eligible person or the surviving spouse of an eligible person, he cannot establish entitlement to a one-time payment from the FVEC. Consequently, the Appellant's claim for entitlement to a one-time payment from the FVECF fails as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for a one-time payment from the FVEC Fund is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


